—Appeal by plaintiffs from an order-judgment of the Supreme Court, Rockland County, dated December 10, 1970, which, after a hearing, awarded defendant Union Hill Construction Corp. damages against plaintiffs as a result of a stay which had been granted (upon an undertaking filed by plaintiffs) pending a prior appeal by plaintiffs. Judgment reversed, on the law and the facts, without costs, and defendants’ motion for an award of damages is denied. We are not convinced that defendants, by a fair preponderance of the credible evidence, established the items of damage claimed by them. Furthermore, we credit the testimony of plaintiff Solomon Werzberger that he offered defendants in the area of $55,000 for the house and that defendants refused the offer. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.